Title: To Thomas Jefferson from John Rutledge, Jr., 11 February 1789
From: Rutledge, John, Jr.
To: Jefferson, Thomas



Dr Sir
Rome feby. 11th: 1789

I returned here the last evening from Naples, and have had the pleasure to receive yours of the 22d ultimo; inclosing me two letters from London and three from America, for which I sincerely thank you. Any letters, which in future shall come address’d to your care, I request you will have sent to my Bankers Messrs. Boyd & Kerr who will forward them to me being always acquainted with my motions? Mr. Short and myself think of leaving Rome in two or three weeks and shall continue together until we arrive at Bourdeaux, from which place I have some thoughts of embarking for Spain; it is what I have not absolutely determined on, and in the event of my giving up the Spanish expidition, I shall go on with Mr. S. to Paris. I have many reasons for wishing to do so, the strongest and principal one is, that it will give me an opportunity of once more taking you by the hand before you depart for America; and assuring you in person, of my friendship and esteem; in the interim I entreat that you will be persuaded of them and believe me to be, my dear Sir, with the most unalterable sentiments of attachment Your friend & very much obliged Servant,

J. Rutledge Junior

